The plaintiff in error was convicted in the county court of Tulsa county for the crime of unlawfully selling intoxicating liquor, and was on the 16th day of September, 1909, sentenced to be confined in the county jail for a period of 120 days and to pay a fine of $200 and costs, from which judgment an appeal was taken by filing in this court on November 15, 1909, a petition in error, with case-made attached. No briefs have been filed. Counsel for the state on March 19, 1910, filed a motion to dismiss or affirm said cause for want of prosecution, to which motion no response has been made. We have examined the record, and we have discovered no error which will warrant a reversal of the judgment. The motion to affirm is therefore sustained, and the judgment of the county court of Tulsa county is in all things affirmed, and the cause remanded, with direction to enforce the judgment and sentence.